


110 HR 5320 IH: To provide for the liquidation or reliquidation of an

U.S. House of Representatives
2008-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		V
		110th CONGRESS
		2d Session
		H. R. 5320
		IN THE HOUSE OF REPRESENTATIVES
		
			February 7, 2008
			Mr. Inglis of South
			 Carolina introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To provide for the liquidation or reliquidation of an
		  entry of certain manufacturing equipment.
	
	
		1.Entry of certain
			 manufacturing equipment
			(a)In
			 GeneralNotwithstanding section 514 and 520 of the
			 Tariff Act of 1930 (19 U.S.C. 1514
			 and 1520) or any other provision of law, not later than 90 days after the
			 receipt of the request described in subsection (b), any article—
				(1)that was entered
			 on February 9, 2002, under Entry Number 66901774563, and
				(2)with respect to
			 which heading 9902.84.89 (as in effect on December 31, 2001) of the Harmonized
			 Tariff Schedule of the United States would have applied if such article had
			 been entered, or withdrawn from warehouse for consumption, on December 31,
			 2001,
				shall be
			 liquidated or reliquidated as if heading 9902.84.89 (as in effect on December
			 31, 2001) applied to such entry, and the Secretary of the Treasury shall refund
			 any excess duty paid with respect to such entry.(b)RequestLiquidation
			 or reliquidation may be made under subsection (a) with respect to the entry
			 described in such subsection only if a request therefor is filed with the
			 Bureau of Customs and Border Protection of the Department of Homeland Security
			 not later than 90 days after the date of the enactment of this Act.
			(c)Refund of
			 Amounts OwedAny amounts owed by the United States pursuant to
			 the liquidation or reliquidation of the entry described in subsection (a)
			 (including interest from the date of entry) shall be refunded not later than 90
			 days after the date of such liquidation or reliquidation.
			
